              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              NEWNAN DIVISION

 TRIDEUM CORPORATION,

          Plaintiff,

 v.                                                 Civil Action No.______________

 SAWTST, LLC,

          Defendant.

                                 VERIFIED COMPLAINT

         Plaintiff Trideum Corporation (“Trideum”), for its verified complaint against

Defendant SAWTST, LLC, states as follows:

                                   NATURE OF THE ACTION

         1.       This is a diversity action for breach of contract and tortious interference

against SAWTST, LLC (“SAWTST”), a prime contractor for the United States

Army Test and Evaluation Command (the “Army”). Since April 1, 2016, SAWTST

has held an 8(a) set-aside contract to provide the Army with Test and Evaluation

Technical Support Services (“TETSS”). Since February 1, 2020, Trideum has

served as a subcontractor under SAWTST’s prime contract with the Army. Trideum

employees currently perform roles that are critical to the success of the prime

contract.


                                                1
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 2 of 19




         2.       SAWTST’s prime contract is nearing the end of its term. Because

SAWTST has graduated from the 8(a) business development program, SAWTST

will not be eligible to continue serving as the prime contractor after its current

contract expires. Instead, the follow-on contract will be transitioned to a new 8(a)

contractor.

         3.       When competing for the follow-on contract, a prospective contractor

who can offer the Army an experienced incumbent workforce (either on its own or

with teaming partners) will have a significant competitive advantage over others.

But therein lies the problem for SAWTST, because a dozen of the most important

incumbent employees are presently employed by its subcontractor, Trideum. As a

result, Trideum is a strategically valuable teaming partner for prospective 8(a)

contractors who might seek to compete for the follow-on contract. This also makes

Trideum a potential competitor to SAWTST in the next re-compete.

         4.       SAWTST’s solution to this dilemma? Remove Trideum and poach its

employees before end of the current contract.1 On April 22, 2021, SAWTST notified



1
 This unscrupulous tactic is not a new idea. SAWTST is not the first outgoing prime
contractor who has to tried to kill the competition from its subcontractor as the end
of their agreement was approaching. See Beacon Associates, Inc. v. Apprio, Inc.,
308 F. Supp. 3d 277, 280 (D.D.C. 2018) (granting a preliminary injunction
preventing the prime contractor from terminating the parties’ subcontract and
poaching the subcontractor’s employees).
                                            2
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 3 of 19




Trideum that it was terminating their Subcontract Agreement “for convenience”

(even though the subcontract does not allow SAWTST to do so) because “SAWTST

has determined that it is not in its best interest to continue the current teaming

arrangement.”        Immediately thereafter, in violation of the 1-year “Non-Hire”

provision in the Subcontract Agreement, SAWTST began directly soliciting

Trideum’s employees to abandon their employment in order to consolidate their

existing positions under the umbrella of SAWTST.

         5.       SAWTST’s hostile and calculated actions not only breached the

Subcontract Agreement but are a deliberate effort to eliminate Trideum as a viable

future competitor while strengthening SAWTST’s competitive position to obtain

work as a potential subcontractor under the next prime contract. If SAWTST is

allowed to carry out its present scheme, not only will Trideum lose remaining value

of the existing Subcontract Agreement, including valuable past performance

experience, Trideum will lose its incumbent workforce along with most of its value

as potential teaming partner for the next contract.

         6.       Through this action, including the contemporaneously filed Motion for

Temporary Restraining Order and Preliminary Injunction, Trideum seeks judgment

based on SAWTST’s breach of contract and tortious interference; an award of

damages; and injunctive and declaratory relief rescinding the improper termination,


                                             3
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 4 of 19




immediately restoring the Subcontract Agreement, and enjoining SAWTST from

soliciting or employing Trideum’s employees in violation of that Agreement.

                                          PARTIES

         7.       Trideum Corporation is an Alabama corporation with its principal place

of business at 675 Discovery Drive NW #300, Huntsville AL 35806.

         8.       SAWTST, LLC, is a Georgia limited liability company with its

principal place of business at 500 Swanson Road, Suite 4, Tyrone, GA 30290.

         9.       SAWTST is a single-member LLC and is 100% owned by Ronald W.

Saxton who is believed to be a Georgia resident. SAWTST has no members who

are Alabama residents.

         10.      For diversity purposes, Trideum is a citizen of Alabama, and SAWTST

is a citizen of Georgia. Therefore, complete diversity exists between the parties.

                                 JURISDICTION AND VENUE

         11.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 because (a) there is diversity of citizenship between Trideum and

SAWTST; and (b) the amount in controversy exceeds $75,000 exclusive of interest

and costs.




                                              4
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 5 of 19




         12.      This Court has general in personam jurisdiction over SAWTST because

Georgia is its home state. SAWTST is a Georgia limited liability company, owned

by a Georgia resident, with its principal place of business in Georgia.

         13.      Venue is appropriate in this district under 28 U.S.C. 28 U.S.C. § 1391

because SAWTST has its principal place of business in the Northern District of

Georgia, with its principal place of business in within the Newnan Division in

Tyrone, Fayette County, Georgia.

                                  FACTUAL ALLEGATIONS

         14.      Trideum was founded as a Test and Evaluation (T&E) company in

2005. Supporting predominantly the Department of Defense, Trideum’s broad range

of expertise has been gained through hands-on execution in the design, development,

integration, and sustainment of technical and software solutions, specializing in the

areas of Cybersecurity, Design & Engineering, Modeling & Simulation, Test &

Evaluation, Training & Development, Unmanned Systems, and User Experience.

Trideum is a recognized leader in test modernization and innovation, with experts in

all aspects of distributed test integration and evaluation execution.

         15.      In approximately April 2016, SAWTST entered into Contract No.

W911-51-16-D-0007 (the “Prime Contract”) with the Army Test and Evaluation

Command to provide Test and Evaluation Technical Support Services (“TETSS”).


                                              5
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 6 of 19




The Prime Contact was an 8(a) set-aside under the Small Business Administration’s

(“SBA”) 8(a) Business Development Program.

         16.      At the time of the award of the Prime Contract, SAWTST was a

participant in the SBA’s 8(a) Business Development Program. The Prime Contract

was awarded to SAWTST as an 8(a) set-aside contract. Once a contract has been

accepted by the SBA for inclusion in the 8(a) program, any follow-on contract

generally must remain in the 8(a) program unless the SBA agrees to release it for

non-8(a) competition. Effectively, this means that only an 8(a) contractor can

compete to serve as the prime contractor for the TETSS program.

         17.      During the initial years of the Prime Contract, SAWTST received

subcontract support from Research, Analysis, and Maintenance, Inc. (“RAM”).

During that time, a subcontract agreement existed between SAWTST and RAM.

         18.      In approximately January 2020, in order to obtain the opportunity to

perform as a subcontractor under the Prime Contract and to obtain the benefits

flowing therefrom, including revenue and invaluable past performance experience,

Trideum purchased the assets of RAM and thereby acquired the RAM employees

who were supporting the Prime Contract.




                                             6
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 7 of 19




         19.      On February 1, 2020,      SAWTST and Trideum entered into a

Subcontract Agreement (No. 2020-TRI-0007), a copy of which is attached hereto as

Exhibit 1.2

         20.      Accompanying the Subcontract Agreement, SAWTST issued Trideum

a series of initial orders totaling more than $200,000 covering the period of February

1, 2020 to April 19, 2020.

         21.      Trideum has continued to serve as a subcontractor in support of the

Prime Contract since February 1, 2020.            As of April 2021, Trideum had

approximately twelve (12) full-time employees and one (1) part-time employee

assigned to the TETSS program. Additionally, to continue to support the needs of

the Army, Trideum had projected to add approximately 20-30 employees for an

upcoming testing effort starting in June 2021.




2
  The Subcontract Agreement was preceded by several documents that are not at
issue in the instant dispute, including an Assumption and Novation Agreement and
an Exclusive Teaming Agreement. By its express terms, the Subcontract Agreement
“constitutes the entire agreement and understanding between the parties hereto and
shall supersede and replace any and all prior or contemporaneous representations,
agreement, or understandings of any kind, whether written or oral, relating to the
subject matter hereof.” (Subcontract Agreement, p. 14, ¶ 41.0, Entire Agreement).

                                            7
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 8 of 19




         22.      Trideum has performed its obligations under the Subcontract

Agreement. Trideum is not currently in default of any of its obligations under that

agreement.

         23.      The Army has not terminated either the Prime Contract or Trideum’s

work under the Prime Contact.

         24.      On or about April 13, 2021, SAWTST issued a Notice to Proceed letter

to Trideum related to additional work that Trideum was to perform under the

Subcontract Agreement. A copy of the Notice to Proceed is attached hereto as

Exhibit 2.

         25.      On or about April 22, 2021, SAWTST issued a letter to Trideum

entitled “Termination for Convenience to Subcontract 2020-TRI-0007” (hereinafter

the “Termination Notice”). A copy of the Termination Notice is attached hereto as

Exhibit 3.

         26.      The Termination Notice stated that SAWTST was terminating its

agreement with Trideum effective April 27, 2021, with the “last day for all projects”

to be May 26, 2021 (Termination Notice, p. 1). As the reason for termination,

SAWTST stated, “SAWTST has determined that it is not in its best interest to

continue the current teaming arrangement.” (Id.).




                                             8
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 9 of 19




         27.      The Subcontract Agreement contains “Termination by Default”

provisions (see Subcontract Agreement, p. 3, ¶ 7.0, Termination by Default);

however, the Subcontract Agreement does not permit termination for convenience

by SAWTST unless “the Subcontractor’s work or the Prime Contract itself has been

terminated by the Government.” (Id., p. 4, ¶ 17.1 m.).

         28.      SAWTST is not entitled to terminate the Subcontract Agreement “for

convenience” because the Government has not terminated Trideum’s work, nor has

the Prime Contract been terminated. Similarly, SAWTST is not entitled to terminate

the Subcontract Agreement “for default” because Trideum is not presently in default

as to any of its obligation under the agreement. As a result, there no legitimate basis

for SAWTST to terminate the Subcontract Agreement.

         29.      Because the SAWTST is not entitled to terminate the Subcontract

Agreement, SAWTST’s issuance of the Termination Notice to Trideum constitutes

a breach and/or anticipatory breach of the Subcontract Agreement.

         30.      At the time of the Termination Notice, there was still approximately

one year left under the term of the existing Subcontract Agreement. The remaining

value of the Subcontract Agreement and the accompanying purchase orders from

SAWTST significantly exceeds $75,000. Trideum presently estimates that the work

remaining under the existing Subcontract Agreement exceeds $1.7 million.


                                             9
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 10 of 19




         31.      The Subcontract Agreement also contains a “Non-Hire” provision. The

Non-Hire provision states:

         During the terms [sic] of this Subcontract, including any extension or
         renewal thereof, and for a period of one (1) year thereafter, neither Party
         shall directly or indirectly solicit, or recruit any employee(s) of the
         other Party who is associate with the performance of any elements of
         the Subcontract (and any extensions or modification), whatever tier, or
         work contemplated or performed directly under this Subcontract, either
         as an employee (part time or full time) or as a consultant, without the
         prior written consent of the other Party. Direct solicitation does not
         include advertisements published in the general media and, except to
         the extent than an individual was specifically encouraged to respond to
         such advertisements, northing in this Section restricts an individual
         employee’s right to seek employment with the other party on an
         unsolicited basis.

(Subcontract Agreement, p. 8, ¶ 18, Non-Hire).

         32.      Contemporaneously with attempting to terminate the Subcontract

Agreement, SAWTST posted the positions of Trideum’s existing employees to

Indeed.com. Copies of SAWTST’s job postings are attached hereto as Exhibit 4.

The specific positions being advertised by SAWTST are positions currently held by

Trideum.

         33.      Immediately after issuing the Termination Notice to Trideum,

SAWTST began contacting Trideum’s employees soliciting them to leave Trideum

and join SAWTST. Multiple Trideum employees have been directly contacted by

SAWTST employees and told to apply for their positions posted on Indeed.com.


                                             10
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 11 of 19




Trideum employees have been told that SAWTST intends to have all of Trideum’s

positions by the end date listed in the Termination Notice.

                                      COUNT I
                         (BREACH OF CONTRACT – TERMINATION)

         34.      The Subcontract Agreement is a valid and enforceable agreement

between SAWTST and Trideum.

         35.      Trideum has performed its obligations under the Subcontract

Agreement. Trideum is not in default under the Subcontract Agreement.

         36.      The Subcontract Agreement does not allow SAWTST to terminate “for

convenience” unless Trideum’s work or the Prime Contract is terminated by the

Government. Neither Trideum’s work, nor the Prime Contract have been terminated

by the Government – which is precisely why SAWTST is trying to hire Trideum’s

employees to continue performing that work under SAWTST.

         37.      SAWTST’s purported termination of the Subcontract Agreement

without justification constitutes a breach and/or anticipatory breach of the

agreement.

         38.      SAWTST’s breach of the Subcontract Agreement is damaging Trideum

and will result in irreparable harm to Trideum. Trideum’s most valuable assets are

its talented workforce and the past performance experience it can cite when

submitting proposals. Trideum also relies upon the revenue from the Subcontract
                                           11
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 12 of 19




Agreement to pay and retain the employees who working under that Agreement and

to cover its corporate general and administrative (“G&A”) and overhead expenses.

If SAWTST is permitted to terminate the Subcontract Agreement, Trideum will not

have the ability to retain the employees who are presently working for Trideum.

Trideum’s employees will have no choice but to leave Trideum and join SAWTST.

Further, Trideum will lose the invaluable past performance that would come with

completing the remainder of the Subcontract Agreement, along with its value as a

potential teaming partner to prospective contractors who are seeking to compete for

the work in the next re-compete.

         39.      SAWTST’s breach of the Subcontract Agreement and wrongful

termination are damaging Trideum in an amount to be determined at trial, including

the loss of revenue, G&A, overhead, and profit from the work that SAWTST was

obligated to award to Trideum, and is causing Trideum unquantifiable and

irreparable harms in the form of present and future lost or impaired business

opportunities as described herein.

                                       COUNT II
                           (BREACH OF CONTRACT - NON-HIRE)

         40.      The Subcontract Agreement is a valid and enforceable agreement

between SAWTST and Trideum.



                                           12
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 13 of 19




         41.      Trideum has performed its obligations under the Subcontract

Agreement. Trideum is not in default under the Subcontract Agreement.

         42.      The Non-Hire provision prohibits SAWTST from directly or indirectly

soliciting employees of Trideum during the term of the Subcontract Agreement and

for a period of one (1) year thereafter.

         43.      SAWTST is breaching the Subcontract Agreement by directly

soliciting Trideum’s employees to leave Trideum and join SAWTST prior to the

expiration of the Non-Hire provision.

         44.      SAWTST’s breach of the Subcontract Agreement is damaging Trideum

and will result in irreparable harm to Trideum. Trideum’s most valuable asset is its

talented workforce, which is being poached by SAWTST in violation of the Non-

Hire provision in the Subcontract Agreement.

         45.      SAWTST’s breach of the Subcontract Agreement and violation of the

Non-Hire provision are damaging Trideum in an amount to be determined at trial,

including the loss of revenue and profit from the work that SAWTST was obligated

to award to Trideum, and is causing Trideum unquantifiable and irreparable harms

in the form of present and future lost or impaired business opportunities as described

herein.




                                            13
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 14 of 19




                               COUNT III
     (TORTIOUS INTERFERENCE WITH CONTACT OR BUSINESS RELATIONSHIP)

         46.      A contract or business relationship exists between Trideum and its

employees, including those employees who are assigned to the TETSS program to

perform work for Trideum under the Subcontract Agreement.

         47.      SAWTST, by virtue of its position as the prime contractor, knows of

the contract or business relationship between Trideum and its employees, and

SAWTST knows of the specific Trideum employees who are performing work under

the Subcontract Agreement.

         48.      SAWTST is intentionally interfering in the relationship between

Trideum and its employees by inducing Trideum’s employees to abandon their

employment at Trideum in order to bring their positions under the umbrella of

SAWTST. SAWTST is inducing or attempting to induce Trideum’s employees to

discontinue their existing relationships with Trideum.

         49.      Trideum also has present and prospective business relationships with

the Army, and a reasonable business expectancy of future contracts related to test

and evaluation technical support services, including work on or under the follow-on

contract.

         50.      SAWTST’s wrongful conduct interferes with Trideum’s ability to

compete on a common basis.
                                            14
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 15 of 19




         51.      SAWTST’s wrongful conduct is specific intended by SAWTST to give

it an unfair competitive advantage.

         52.      SAWTST’s actions, including specifically its interfering with

Trideum’s relationship with its employees, are improper and without privilege.

SAWTST’s actions are expressly prohibited by the Non-Hire provision in the

Subcontract Agreement between the parties.

         53.      SAWTST’s actions are purposeful and with malice intent to injure

Trideum. SAWTST’s actions are motivated by an intent to eliminate Trideum as a

potential competitor while simultaneously misappropriating the value of Trideum’s

talented workforce for itself.

         54.      SAWTST’s actions are damaging are damaging Trideum in an amount

to be determined at trial and is causing Trideum unquantifiable and irreparable harms

in the form of present and future lost or impaired business opportunities as described

herein.

                                        COUNT IV
                                  (DECLARATORY RELIEF)

         55.      There is an actual, substantial, justiciable and continuing controversy

between Trideum and SAWTST as to which the parties have adverse legal interests.

This controversy includes whether or not the Subcontract Agreement has been

permissibly terminated or whether it ought to remain in effect and whether
                                             15
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 16 of 19




SAWTST’s solicitation of Trideum’s employees constitutes an ongoing breach of

that Agreement.

         56.      As a party to the Subcontract Agreement, Trideum is an interested party

in this actual controversy seeking a declaration of its rights and other legal relations.

         57.      Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

and Rule 57 of the Federal Rules of Civil Procedure, Trideum seeks a judgment

from this Court declaring:

         a. That SAWTST breached the Subcontract Agreement by improperly

               attempting to terminate the agreement;

         b. That SAWTST breached the Non-Hire provision by directly or indirectly

               soliciting Trideum’s employees;

         c. That the Subcontract Agreement is reinstated and restored to the status quo

               ante that existed before SAWTST’s improper termination; and

         d. That SAWTST may not solicit or employ Trideum’s employees in

               violation of the Non-Hire provision.

                                         COUNT IV
                   (PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF)

         58.      Trideum further shows that (a) there is a substantial likelihood that

Trideum will prevail on the merits of this action; (b) the harm to SAWTST, if an

injunction as sought herein is granted, is less than the harm that will occur to
                                             16
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 17 of 19




Trideum if the injunction is not granted, (c) Trideum does not have an adequate

remedy at law, and (d) irreparable harm and injury will occur to Trideum if

SAWTST is permitted to effect the purported termination of the Subcontract

Agreement and hire away Trideum’s employees.

         59.      Trideum respectfully requests that this Court issue a preliminary and

permanent injunction restraining and enjoining SAWTST, and any of its parents,

subsidiaries, affiliates, predecessors, successors, agents, employees, servants,

attorneys and any others acting in concert or participation with them from (1)

attempting to effect the purported termination of the Subcontract Agreement, or (2)

soliciting or hiring any person who, at the time of the purported termination, was

one of Trideum’s employees.

                                 PRAYER FOR RELIEF

         WHEREFORE, Trideum demands judgment in its favor against SAWTST:
         1.       Granting Trideum injunctive and declaratory relief;

         2.       Awarding Trideum compensatory damages, including lost profits,

G&A, and overhead;

         3.       Awarding Trideum punitive damages for interference;

         4.       Awarding    Trideum     reasonable   attorneys’   fees,   costs,   and

disbursements;


                                             17
70273712v.1
              Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 18 of 19




         5.       Awarding Trideum pre- and post-judgment interest; and,

         6.       Granting such other and further relief as the Court deems just and

proper.

         Respectfully submitted this 4th day of May, 2021.

                                    /s/ Robert C. Stevens
                                    Robert C. Stevens
                                    Georgia Bar No. 680142
                                    Counsel for Trideum Corporation
                                    SEYFARTH SHAW, LLP
                                    1075 Peachtree Street, N.E.
                                    Suite 2500
                                    Atlanta, Georgia 30309-3958
                                    (404) 885-6727
                                    bstevens@seyfarth.com

                                    Additional Counsel for Trideum Corporation
                                    Application for Appear Pro Hac Vice Pending
                                    Richard J.R. Raleigh, Jr.
                                    Jerome S. Gabig
                                    Christopher L. Lockwood
                                    Wilmer & Lee, P.A.
                                    100 Washington Street, Suite 100
                                    Huntsville, AL 35801
                                    (256) 533-0202
                                    rraleigh@wilmerlee.com
                                    jgabig@wilmerlee.com
                                    clockwood@wilmerlee.com




                                            18
70273712v.1
Case 3:21-cv-00068-TCB Document 1 Filed 05/04/21 Page 19 of 19
